Per Curiam.
This appeal seeks the review of a conviction of the defendant under the same ordinance dealt with in the case of Jersey City v. Pennsylvania, Railroad Co., ante p. 716, and for the reasons there given the judgment will be affirmed.
The same questions arise in this as were disposed of in that case, and the opinion there is adopted as the opinion of the court in the present case. In addition to this there were fifteen oilier cases precisely similar in all respects, including their titles, and were numbered on tbe list of causes for the March term, 1913, with this, as numbers 65 to 80, both included.
Eor the reasons given in the opinion in the case against the Pennsylvania Railroad Company the .judgment of the Supreme Court in each case is affirmed.
For affirmance — The Chancellor, Chief Justice, Gar’ihson, Swayze, Bergen, Voort-tees, Kalisot-i, Bogert, Coxgdon, White, Terhune, JJ. 11.
For reversal — Uone.